UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-53262 INTREORG SYSTEMS, INC. (Exact name of registrant as specified in its charter) Texas 45-0526215 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2600 E. Southlake Boulevard, Suite 120-366, Southlake, TX (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (817) 491-8611 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Not applicable Securities registered under Section 12(g) of the Act: Common Stock, no par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ¨Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.4.05 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes x No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The aggregate market value of the voting and non-voting common stock held by non-affiliates of the Registrant as of June 30, 2012 (the last business day of the Registrant’s most recently completed second fiscal quarter) was approximately $1,563,152.40. As of February 20, 2013, the Registrant has 12,268,866 shares of common stock outstanding. TABLE OF CONTENTS Page No. Part I Item 1. Business. 4 Item 1A. Risk Factors. 6 Item 1B. Unresolved Staff Comments. 8 Item 2. Properties. 8 Item 3. Legal Proceedings. 8 Item 4. Mine Safety Disclosure. 8 2 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 8 Item 6. Selected Financial Data. 9 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 8. Financial Statements and Supplementary Data. 11 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 11 Item 9A. Controls and Procedures. 12 Item 9B. Other Information. 13 Part III Item 10. Directors, Executive Officers and Corporate Governance. 13 Item 11. Executive Compensation. 15 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 18 Item 13. Certain Relationships and Related Transactions, and Director Independence. 19 Item 14. Principal Accounting Fees and Services. 20 Part IV Item 15. Exhibits, Financial Statement Schedules. 21 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These forward-looking statements include, among others, the following: • our ability to raise sufficient working capital necessary to continue to implement our business plan and satisfy our obligations, • our ability to continue as a going concern, • our ability to develop revenue producing operations, • our ability to establish our brand and effectively compete in our target market, and • risks associated with the external factors that impact our operations, including economic and leisure trends. Forward-looking statements are typically identified by use of terms such as “may”, “could”, “should”, “expect”, “plan”, “project”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, “pursue”, “target” or “continue”, the negative of such terms or other comparable terminology, although some forward-looking statements may be expressed differently.The forward-looking statements contained in this report are largely based on our expectations, which reflect estimates and assumptions made by our management.These estimates and assumptions reflect our best judgment based on currently known market conditions and other factors.Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control.In addition, management’s assumptions about future events may prove to be inaccurate.Management cautions all readers that the forward-looking statements contained in this report are not guarantees of future performance, and we cannot assure any reader that such statements will be realized or the forward-looking events and circumstances will occur.Actual results may differ materially from those anticipated or implied in the forward-looking statements.You should consider the areas of risk described in connection with any forward-looking statements that may be made herein.You should also consider carefully the statements under “Risk Factors” and other sections of this report, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety, including the risks described in "Item 1A. - Risk Factors".Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events.These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. 3 Unless specifically set forth to the contrary, when used in this Report the terms “INTREorg,” "we"", "our", the "Company" and similar terms refer to INTREorg Systems, Inc., a Texas corporation.In addition, when used herein and unless specifically set forth to the contrary, “2011” refers to the year ended December 31, 2011, “2010” refers to the year ended December 31, 2010, and “2012” refers to the year ended December 31, 2012. PART I ITEM 1.DESCRIPTION OF BUSINESS. We were organized in Texas in 2003 for the purpose of providing internet consulting and "back office" services to other companies.Our business plan is to become an integrated provider of outsourced information technology ("IT") services, Software as a Service (SaaS) applications, Public Issuer Stock Analytics (PISA) software applications, enterprise support, and business process outsourcing services.Our target market is publicly-traded, emerging growth companies in need of rapidly expanded IT services.Primarily we intend to focus on publicly traded companies to allow us to evaluate the financial position and business situation of prospective clients due to the inherent transparency required with publicly traded firms.Our business plan is to deliver services that include the selection and implementation of packaged software and the design, construction, testing, and integration of new systems. Since inception we have been developing different models to carry out our business plans and provide the services and software we seek to offer to our customers.We have conducted years of test marketing and hours of research and development.While we have always been able to provide standard IT services, our founders wanted to provide a more specialized product and focused services.Over the years, between the trials of a new business and the slowing economy, we experienced managerial and employee turnover and have not always been able to afford to carry out our plans.However, we continued to maintain our SEC reporting and work on finding a product that meets our criteria.We finally established the correct model and management group and are confident that the end result will provide great cost saving and insight to our customers.Finally, in December 2012, we signed our first customer and we are hopeful that business will continue to grow. The primary focus of our outsourcing services will be to assume all of the responsibility of a client's IT organization, including maintaining and supporting a full range of clients' IT and business process infrastructures from network environments to computing systems, and from shrink-wrapped applications to advanced proprietary and acquired application systems.We expect that our outsourcing services segment will provide help desk and infrastructure support around-the-clock for our clients. We expect to offer services under two primary lines of business: 4 •Infrastructure Solutions, and •Consulting and Applications Solutions. Infrastructure Solutions We expect that our Infrastructure Solutions group will be responsible for defining the technology strategies for our clients while actively enforcing Capability Maturity Model Integration (CMMI) methodologies.These methodologies are a process improvement approach designed to help organizations improve their performance.Under our business plan, this group will identify new technology offerings and innovations with the goal of delivering value to our clients.We expect that this group will manage updates and maintain the technology infrastructure for our clients and our company, including networks, data centers, help desks, mainframes, servers, storage, and workspace computing, as well as providing senior technology consultants to assist our clients with more complex technology transformations. We also expect that the group will provide comprehensive monitoring, planning, and safeguarding of IT systems against intrusion by monitoring system and network status, collecting and analyzing data regarding system and network performance, and applying appropriate corrective actions.All of these activities will be designed to either be performed at client facilities or delivered through centralized data processing centers that we expect to maintain. Consulting and Applications Solutions We expect that the Consulting and Applications Services Group will provide consulting and integration services, applications development and management services, and applications outsourcing services to our client base.These services will be designed to be delivered on-site and are expected to include: • enterprise applications implementation and integration; • the development and maintenance of custom and packaged applications; • application systems migration; • testing; • migration of applications from legacy environments to current technologies; and • performing quality assurance functions on custom applications. Because we will be entering a highly competitive market, in an effort to differentiate our company from our competitors we will seek to offer a unique blend of premium IT services designed to assist our clients in improving financial and operational performance across their enterprise.Our goal is to develop business strategies and technology solutions that address their specific needs while providing them with increased competitive advantage.We have developed five core values that, if properly implemented, we believe may differentiate our company from our competition: 1. Delivery Performance.We will base our delivery performance on a carefully designed business plan, utilizing highly-skilled consultants, technical expertise, and well designed implementation and support methodologies. We expect to emphasize strong quality assurance and project management to achieve rapid and successful deployment of our solutions. 2. Flexible Application Delivery.We will seek to provide our clients with sophisticated business software at a fraction of the cost of traditional client-based software delivery by leveraging the inherent flexibility and cost savings of the SaaS software delivery model.We believe that this is an ideal solution for rapidly growing clients that must have scalable solutions for their rapidly changing business environment. 5 3. Vertical Expertise.We intend to combine vertical-industry knowledge with a core of key strategic technologies in an effort to serve clients' needs by offering tailored and innovative strategies and solutions. 4. Technology Excellence.Our goal will be to deliver our services by blending proven software and business practices to build scalable custom solutions. 5. Operational Metrics.We will strive to maintain operational excellence, tracking key performance indicators and well-defined operating metrics to manage our consulting resources, company utilization and gross margins. Market Trading Analysis for Publicly Traded Companies. We have been exploring consulting services for publicly traded companies focusing on data and information regarding their shareholder base and trading activities. It is expected that these services would integrate with both the Infrastructure Solutions and the Consulting and Applications Solutions business strategies that we have developed. There have been exploratory meetings with possible vendors, clients and data providers, but no formal or definitive agreements have been entered as of the date of this Report. Since January 1, 2011, we have been focused on obtaining the licensing for software from PISA (as further described below), which is crucial for providing the consulting services we intend to offer and for researching the viability of pricing structures within the industry. Public Issuer Stock Analytics (PISA) software application “Public Issuer Stock Analytics” refers to a process of analyzing data sources about a public company’s shareholders and shareholdings to generate new knowledge and gain insights about otherwise vague or difficult-to-know aspects of a public company’s public stock. We believe that the knowledge and insights which may be gained from Public Issuer Stock Analytics will be valuable to the financial management of public companies, and would be particularly useful to CEOs, CFOs, corporate counsel, and investor relations (IR) professionals as they monitor their corporate status. PISA Services The PISA software can be used as the enabling technology of a financial services consultancy, or as the technology driven fee-for-access Web site. Specific services include: ●
